COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-366-CV

MICHAEL HINZMANN, M.D.                                         APPELLANTS
AND CONSULTANTS IN RADIOLOGY

                                       V.

JAMES BOWERS                                                       APPELLEE

                                   ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellants’ “Unopposed Motion To Dismiss Appeal

With Prejudice.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: January 21, 2010


     1
          See Tex. R. App. P. 47.4.